Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claims 8, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.    The one or more computing devices of claim 1, wherein the second collection of data items includes a collection of terms specified by a first knowledge source,
wherein said identifying includes, for each given term in the collection of terms:
expanding the given term to include a group of related terms, based on knowledge provide by one or more second knowledge sources, other than the first knowledge source; and 
linking a keyphrase to the given term based on a finding that the group of related terms associated with the given term includes the keyphrase.
10.    The one or more computing devices of claim 9, wherein the ranking operation is performed on a portion of the relational data structure, wherein the operations further include generating the portion by: identifying an initial set of objects that match the query; and expanding the initial set of objects by identifying additional objects that are linked to the initial set of objects, as bounded 
17.    The method of claim 15,
wherein the ranking operation is performed on a portion of the relational data structure,
wherein the method further includes generating the portion by:
identifying an initial set of objects that match the query; and expanding the initial set of objects by identifying additional objects that are linked to the initial set of objects, as bounded by a specified degree of relationship to the initial set of objects,
the initial set of objects and the additional objects corresponding to the portion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Claims 2-14 do not correct the deficiencies of claim 1.
Claims 15-20 are rejected on the same basis as claims 1-14.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 2018/015 0571) in view of Howard (US 2007/002 7848) in view of Keith (US 9,357,031) and further in view of Tripathi (US 2011/006 1004).       
Regarding claim 1, Douglas discloses:
hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform operations using a task-specific collection of logic gates, the operations including:


receiving a first collection of data items from one or more application data stores associated with one or more application sources, the first collection of data items pertaining to one or more users, at least some of the first collection of data items evincing interest by said one or more users with plural subjects;
Douglas abstract: Representative embodiments disclose intelligent help systems that monitor user interactions through email, digital assistants, and other applications and recognize when a user can utilize the help of an expert with a task. The system detects user intent and a category of problem from the interactions (i.e., email communications, etc.) and searches a database of user profiles to find experts with the proper expertise to help the user with the category of problem. User intent can be detected by parsing communications, extracting features from the communications, and using the extracted features to identify intent, such as through matching or machine learning. A social score and an expertise score are calculated for expert profiles from the database. The social score is based on a degree of separation and expert and the expertise score is based on a level of expertise. Experts and areas of commonality are presented to the user
Douglas [0020] Several unique user interfaces can be utilized to notify the user of availability of one or more experts that can help. The system monitors user interactions with programs/apps (email, texting, etc.) and can integrate with these programs to provide notification to the user when the system detects user intent to initiate a task or request help. For example, if 
Interpreted per specification paragraphs 35, 42 and 44

extracting keyphrases from the first collection of data items;
Douglas [0058] The identification of user intents and/or expertise domain can be either a classification problem or a regression problem, or both. For example, to identify a user intent, a machine learning algorithm that classifies information can identify whether the input data classifies into one or more user intents. In another example, if the input data has key words and/or key phrases that describe the type of help, task, etc. the user is initiating and/or needs, then machine learning algorithms can be used to identify the probability that a key word/phrase matches an expertise domain. Additionally, or alternatively, either of these two problems could be expressed as a classification problem or a similarity problem and thus appropriate machine learning models can be applied to either the intent identification or expertise domain identification problem.

receiving a second collection of data items from one or more knowledge data stores associated with one or more knowledge sources that express knowledge about at least some of the keyphrases;
	Douglas [0017] Embodiments assemble a database of profiles for experts who can help with various tasks within one or more areas of expertise. Each profile comprises information that 

identifying relations between the second collection of data items and respective keyphrases;
Douglas [0018] Matching an articulation made by a user to a structured database of experts (i.e., expert profiles) is a difficult technical problem. Part of the process can be accomplished by the intent detection process discussed above. For example, the articulation by a user is evaluated and one or more intents derived from the articulation as indicated above. The intents can then be mapped to the areas of expertise to be used to select profiles from experts that have the appropriate expertise to help the user. In addition, the experts that have relevant expertise can be further tested for social separation from the user to identify a mechanism to approach the expert.

generating a relational data structure that includes:

first objects respectively associated with data items in the first collection of data items, the first objects including keyphrase objects associated with the keyphrases;
Douglas discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Howard discloses:
database, a user-defined keyword database, an applications database, a location-aware database, a time-sensitive database, an input type database, and an appointment database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to obtain above limitation based on the teachings of Howard for the purpose of retrieving keywords from a database.  

second objects respectively associated with data items in the second collection of data items; and
Douglas abstract: Representative embodiments disclose intelligent help systems that monitor user interactions through email, digital assistants, and other applications and recognize when a user can utilize the help of an expert with a task. The system detects user intent and a category of problem from the interactions (i.e., email communications, etc.) and searches a database of user profiles to find experts with the proper expertise to help the user with the category of problem. User intent can be detected by parsing communications, extracting features from the communications, and using the extracted features to identify intent, such as through matching or machine learning. A social score and an expertise score are calculated for expert profiles from the database. The social score is based on a degree of separation and expert and the expertise score is based on a level of expertise. Experts and areas of commonality are presented to the user


	Douglas [0018] Matching an articulation made by a user to a structured database of experts (i.e., expert profiles) is a difficult technical problem. Part of the process can be accomplished by the intent detection process discussed above. For example, the articulation by a user is evaluated and one or more intents derived from the articulation as indicated above. The intents can then be mapped to the areas of expertise to be used to select profiles from experts that have the appropriate expertise to help the user. In addition, the experts that have relevant expertise can be further tested for social separation from the user to identify a mechanism to approach the expert.

storing the relational data structure in another data store , the relational data structure existing apart from data items in said one or more application data stores and said one or more knowledge data stores, without affecting the data items in said one or more application data stores and said one or more knowledge stores.
Douglas discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Keith discloses:
	Keith col 6, lines 30-35 The VAM 100 includes but is not limited to a server transaction processor 204, an application catalog, an application installation scripter, a server relational database 206, a client program launcher 212, a client application database 210, a client processor 202, and a client environment 102.

	
Arguably, Keith discloses one or more knowledge data stores.  However, Tripathi discloses:
	Tripathi 0048] In the example of FIG. 2, the communication server 106 stores a communication database 210, a presence database 212, a buddy list database 214, an expert database 216, and a ratings database 220. In different implementations, the communication server 202 stores the communication database 210, the presence database 212, the buddy list database 214, the expert database 216, and the ratings database 220 in different ways. In one example implementation, the communication server 106 stores the communication database 210, the presence database 212, the buddy list database 214, the expert database 216, and the ratings database 220 as one or more relational databases. For instance, in this example implementation, a relational database includes the communication database 210, the presence database 212, the buddy list database 214, and the ratings database 220 and another relational database includes the expert database 216. In another example implementation, the communication database 210, the presence database 212, the buddy list database 214, the expert database 216, and the ratings database 220 are stored at separate databases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to obtain above limitation based on the teachings of Tripathi for the purpose of associating an expert database with a relational database.  
Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Keith and Tripathi to obtain the relational data structure existing apart from data 
Regarding claim 3, the combination of Douglas, Howard, Keith and Tripathi discloses wherein at least some of the first collection of data items are created by said one or more users using said one or more application sources.
Douglas [0020] Several unique user interfaces can be utilized to notify the user of availability of one or more experts that can help. The system monitors user interactions with programs/apps (email, texting, etc.) and can integrate with these programs to provide notification to the user when the system detects user intent to initiate a task or request help. For example, if the user is drafting an email, the system can highlight a particular phrase to indicate to the user that potential help is available for that task. The system may utilize a gesture (i.e., hovering a pointer over the highlighted phrase, long press on a touch screen or other such gesture) to reveal and/or bring up additional information about the help that is available.
Regarding claim 7, the combination of Douglas, Howard, Keith and Tripathi discloses
wherein at least some of the second data items describe respective user skills, and
	Douglas [0056] In some example embodiments, different machine-learning algorithms may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), Support Vector Machines (SVM), and/or other machine-learning algorithms 

wherein said one or more knowledge sources include a network-accessible service that provides the second data items that describe the user skills.
	Douglas [0088] Other data sources such as social network interactions can be mined to identify experts and associated expertise domains. For example, social networks allow creation, sharing and commenting on documents, and other content. Many social networks measure the "impact" a user has by tracking the number of times a document, comment, or other content is reposted, shared, liked, and other such indicators. Such information can be mined to identify high impact users and the content they create can be used to identify expertise domains.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Douglas, Howard, Keith and Tripathi and further in view of Ohata (US 4,817,032).
Regarding claim 2, the combination of Douglas, Howard, Keith and Tripathi discloses the elements of the claimed invention as noted but does not disclose wherein each first object includes a pointer that points to a location in an application data store in which a corresponding data item in the first collection is stored.  However, Obata discloses:
	Ohata claim 1, wherein said table generation means stores in a column of the input item name of the second table a type attribute and a pointer for pointing to a memory location in said table memory means of an item value table to be stored.
.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Douglas, Howard, Keith and Tripathi and further in view of Miller (US 2015/024 8459)
Regarding claim 4, the combination of Douglas, Howard, Keith and Tripathi discloses the elements of the claimed invention as noted but does not disclose wherein the first objects also include: person objects associated with said one or more users; message objects associated with messages exchanged among said one or more users; meeting objects associated with meetings that identify said one or more users as attendees; and document objects associated with documents authored by said one or more users.
However, Miller discloses:
	Miller [0027] Graph generator and search component 162 illustratively generates an enterprise graph for various entities defined in enterprise system 102. By way of example, enterprise system 102 can define entities as individual people, messages, content (such as documents, presentations, spreadsheets, etc.), meetings, teleconferences, customers, vendors, or a wide variety of other things.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Douglas, Howard, Keith and Tripathi to obtain above limitation based on the teachings of Miller for the purpose of creating an enterprise graph.   

wherein the first objects also include task objects associated with tasks to be performed by said one or more users.
Miller [0004] Users of information worker applications are often employed by enterprise or other organizations, and use enterprise systems as well. Thus, a user of an information worker application may create and present content to other employees. The content may be a document, a slide presentation, a spreadsheet, or a wide variety of other content. It can be stored either locally, with the creator, or on an enterprise database. It can also be stored in a cloud-based system, or in other ways as well.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Douglas, Howard, Keith and Tripathi and further in view of Singh (US 2015/001 9216)
Regarding claim 6, the combination of Douglas, Howard, Keith and Tripathi discloses: 
wherein the operations further comprise identifying topics associated with the keyphrases, and
	Douglas [0028] The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent.  The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is 
Furthermore, the combination of Douglas, Howard, Keith and Tripathi discloses the elements of the claimed invention as noted but does not disclose wherein the relational data structure further includes topic objects associated with the topics.  However, Singh discloses:
	Singh [0049]  In the exemplary relational table, the entities are cities and the topic is population of such cities over time.  Relational tables typically include useful information but are desirably distinguishable from AV tables. Distinguishing between relational tables and AV tables can be useful in understanding information included in these different types of tables. Further, there are several different types of relational tables, including wraparound tables, where the entity column and attribute columns wrap around in the tables. An exemplary wraparound table is set forth below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of    to obtain above limitation based on the teachings of Singh for the purpose of searching a relational database for cities.  

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Douglas, Howard, Keith and Tripathi and further in view of Bennett (US 2013/015 1495)
Regarding claim 9, the combination of Douglas, Howard, Keith and Tripathi discloses the elements of the claimed invention as noted but does not disclose wherein the operations further include: receiving a query in response to interaction by a user with an input device; performing a ranking operation on the relational data structure to provide an output result, the output result 
	Bennett [0020] With reference now to FIG. 1, an exemplary system 100 that facilitates learning parameters of a ranker (training the ranker) to optimize the ranker for a risk-based objective is illustrated. A ranker component, as the term is used herein, refers to a computer-executable program that outputs a ranked list of search results responsive to receipt of a query (user generated or programmatically generated). In an exemplary embodiment, the ranker component may be included in a search engine that is configured to execute a search over an index responsive to receipt of a query and output search results that are ordered by computed relevance. Optimizing for a risk-based objective refers to training the ranker component such that distribution/variance in performance values for queries in training data is considered, particularly for queries upon which the ranker component performs poorly. It can be noted that this is markedly different from conventional techniques where, ranker components are optimized for highest possible average performance across all queries in training data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Douglas, Howard, Keith and Tripathi to obtain above limitation based on the teachings of Bennett for the purpose of outputting a ranked list of search results responsive to receipt of a query (user generated or programmatically generated).
Regarding claim 14, the combination of Douglas, Howard, Keith and Tripathi and Bennett discloses wherein the query identifies a particular keyphrase, and wherein the output result identifies one or more other keyphrases that are associated with the particular keyphrase.
Douglas [0020] Several unique user interfaces can be utilized to notify the user of availability of one or more experts that can help. The system monitors user interactions with programs/apps (email, texting, etc.) and can integrate with these programs to provide notification to the user when the system detects user intent to initiate a task or request help. For example, if the user is drafting an email, the system can highlight a particular phrase to indicate to the user that potential help is available for that task. The system may utilize a gesture (i.e., hovering a pointer over the highlighted phrase, long press on a touch screen or other such gesture) to reveal and/or bring up additional information about the help that is available.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Douglas, Howard, Keith, Tripathi and Bennett and further in view of Lydick (US 2016/031 4173) 
Regarding claim 11, the combination of Douglas, Howard, Keith, Tripathi and Bennett discloses the elements of the climed invention as noted but does nit disclose wherein the query also specifies at least one type of object as a filtering condition, and wherein the output result is constrained to include only the specified object type or types.  However, Lydick discloses:
	Lydick [0024] Database 100 may parse user query 110a to determine which database objects are relevant to the query. It will be appreciated that database 100 may store database objects assigned to object types, e.g., as defined according to a system schema or hierarchy. For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Douglas, Howard, Keith, Tripathi and Bennett to obtain above limitation based on the teachings of Lydick for the purpose of searching for an object type.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Douglas, Howard, Keith, Tripathi and Bennett and further in view of Spaulding (US 2016/026 7188). 
Regarding claim 12, the combination of Douglas, Howard, Keith, Tripathi and Bennett discloses the elements of the claimed invention as noted but does not disclose wherein the query identifies a particular user, and wherein the output result identifies one or more skills possessed by the particular user.  However, Spaulding discloses:
	Spaulding [0001] Embodiments of the present invention relate generally to methods and systems for performing a search and more particularly to defining a subject matter area for a set of desired skills and searching for a subject matter expert matching that subject matter area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Douglas, Howard, Keith, Tripathi and 
Regarding claim 13, the combination of Douglas, Howard, Keith, Tripathi, Bennett and Spaulding discloses wherein the query identifies a particular skill, and wherein the output result identifies one or more users who are associated with the particular skill.
Spaulding [0001] Embodiments of the present invention relate generally to methods and systems for performing a search and more particularly to defining a subject matter area for a set of desired skills and searching for a subject matter expert matching that subject matter area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Douglas, Howard, Keith, Tripathi and Bennett to obtain above limitation based on the teachings of Spaulding for the purpose of searching for an expert with a desired set of skills.   
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Douglas in view of Keith and further in view of Tripathi.       
Regarding claim 15, Bennett discloses:
receiving a query in response to interaction by a user with an input device;
performing a ranking operation on the relational data structure to provide an output result, the output result identifying one or more objects in the relational data structure that match the query, ordered by relevance to the query; and providing the output result to an output device, the relational data structure including:
query and output search results that are ordered by computed relevance. Optimizing for a risk-based objective refers to training the ranker component such that distribution/variance in performance values for queries in training data is considered, particularly for queries upon which the ranker component performs poorly. It can be noted that this is markedly different from conventional techniques where, ranker components are optimized for highest possible average performance across all queries in training data.

first objects respectively associated with data items in a first collection of data items, the first objects including keyphrase objects associated with keyphrases extracted from the first collection of data items;
Bennett discloses the elements of the claimed invention as noted but does not disclose above limitation.  However Douglas discloses:
Douglas abstract: Representative embodiments disclose intelligent help systems that monitor user interactions through email, digital assistants, and other applications and recognize when a user can utilize the help of an expert with a task. The system detects user intent and a category of problem from the interactions (i.e., email communications, etc.) and searches a database of user profiles to find experts with the proper expertise to help the user with the 
Douglas [0020] Several unique user interfaces can be utilized to notify the user of availability of one or more experts that can help. The system monitors user interactions with programs/apps (email, texting, etc.) and can integrate with these programs to provide notification to the user when the system detects user intent to initiate a task or request help. For example, if the user is drafting an email, the system can highlight a particular phrase to indicate to the user that potential help is available for that task. The system may utilize a gesture (i.e., hovering a pointer over the highlighted phrase, long press on a touch screen or other such gesture) to reveal and/or bring up additional information about the help that is available.
Douglas [0058] The identification of user intents and/or expertise domain can be either a classification problem or a regression problem, or both. For example, to identify a user intent, a machine learning algorithm that classifies information can identify whether the input data classifies into one or more user intents. In another example, if the input data has key words and/or key phrases that describe the type of help, task, etc. the user is initiating and/or needs, then machine learning algorithms can be used to identify the probability that a key word/phrase matches an expertise domain. Additionally, or alternatively, either of these two problems could be expressed as a classification problem or a similarity problem and thus appropriate machine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett to obtain above limitation based on the teachings of Douglas for the purpose of monitoring user interactions through email, digital assistants, and other applications and recognizing when a user can utilize the help of an expert with a task.  

second objects respectively associated with data items in a second collection of data items; and
Douglas [0017] Embodiments assemble a database of profiles for experts who can help with various tasks within one or more areas of expertise. Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified. Areas of expertise can be described in a variety of ways. For example, a taxonomy or other canonical representation of areas of expertise can be developed and experts can have an associated expert rating in one or more of the categories.

links that reflect relations among the first objects, and relations between the keyphrase objects and the second objects,
Douglas [0018] Matching an articulation made by a user to a structured database of experts (i.e., expert profiles) is a difficult technical problem. Part of the process can be accomplished by the intent detection process discussed above. For example, the articulation by a user is evaluated and one or more intents derived from the articulation as indicated above. The intents can then be mapped to the areas of expertise to be used to select profiles from experts that 

the first collection of data items obtained from one or more application data stores associated with one or more application sources and pertaining to one or more users, at least some of the first collection of data items evincing interest by said one or more users with plural subjects,
Douglas abstract: Representative embodiments disclose intelligent help systems that monitor user interactions through email, digital assistants, and other applications and recognize when a user can utilize the help of an expert with a task. The system detects user intent and a category of problem from the interactions (i.e., email communications, etc.) and searches a database of user profiles to find experts with the proper expertise to help the user with the category of problem. User intent can be detected by parsing communications, extracting features from the communications, and using the extracted features to identify intent, such as through matching or machine learning. A social score and an expertise score are calculated for expert profiles from the database. The social score is based on a degree of separation and expert and the expertise score is based on a level of expertise. Experts and areas of commonality are presented to the user

the second collection of data items obtained from one or more knowledge data stores associated with one or more knowledge sources that express knowledge about keyphrases extracted from the first collection of data items,


the relational data structure existing apart from data items in said one or more application data stores and said one or more knowledge data stores, without affecting the data items in said one or more application data stores and said one or more knowledge stores.  Bennett discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Keith discloses: 
	Keith col 6, lines30-35 The VAM 100 includes but is not limited to a server transaction processor 204, an application catalog, an application installation scripter, a server relational database 206, a client program launcher 212, a client application database 210, a client processor 202, and a client environment 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett to obtain above limitation based on the teachings of Keith for the purpose of associating an application database with a relational database.  
	
Arguably, Keith discloses one or more knowledge data stores.  However, Tripathi discloses:
relational database includes the expert database 216. In another example implementation, the communication database 210, the presence database 212, the buddy list database 214, the expert database 216, and the ratings database 220 are stored at separate databases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to obtain above limitation based on the teachings of Tripathi for the purpose of associating an expert database with a relational database.  
Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Keith and Tripathi to obtain the relational data structure existing apart from data items in said one or more application data stores and said one or more knowledge data stores, without affecting the data items in said one or more application data stores and said one or more knowledge stores because Douglas discloses the intents can then be mapped to the areas of expertise to be used to select profiles from experts that have the appropriate expertise to help the user.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett, Douglas, Keith and Tripathi and further in view of Miller.
Regarding claim 16 the combination of Bennett, Douglas, Keith and Tripathi discloses the elements of the claimed invention as noted but does not disclose wherein the first objects also include: person objects associated with said one or more users; message objects associated with messages exchanged among said one or more users; meeting objects associated with meetings that identify said one or more users as attendees; and document objects associated with documents authored by said one or more users.
However, Miller discloses:
	Miller [0027] Graph generator and search component 162 illustratively generates an enterprise graph for various entities defined in enterprise system 102. By way of example, enterprise system 102 can define entities as individual people, messages, content (such as documents, presentations, spreadsheets, etc.), meetings, teleconferences, customers, vendors, or a wide variety of other things.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bennett, Douglas, Keith and Tripathi to obtain above limitation based on the teachings of Miller for the purpose of creating an enterprise graph.   

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett, Douglas, Keith and Tripathi and further in view of Spaulding. 

	Spaulding [0001] Embodiments of the present invention relate generally to methods and systems for performing a search and more particularly to defining a subject matter area for a set of desired skills and searching for a subject matter expert matching that subject matter area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bennett, Douglas, Keith and Tripathi to obtain above limitation based on the teachings of Spaulding for the purpose of searching for an expert with a desired set of skills.   
 
Regarding claim 19, the combination of Bennett, Douglas, Keith, Tripathi and Spaulding discloses wherein the query identifies a particular skill, and wherein the output result identifies one or more users who are associated with the particular skill.
Spaulding [0001] Embodiments of the present invention relate generally to methods and systems for performing a search and more particularly to defining a subject matter area for a set of desired skills and searching for a subject matter expert matching that subject matter area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Douglas, Howard, Keith, Tripathi and Bennett to obtain above limitation based on the teachings of Spaulding for the purpose of searching for an expert with a desired set of skills.   

20 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Howard in view of Keith in view of Tripathi and further in view of Bennett.        
Regarding claim 20, Douglas discloses:
hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform operations using a task-specific collection of logic gates, the operations including:
Douglas [0187] A machine-readable medium having executable instructions encoded thereon, which, when executed by at least one processor of a machine, cause the machine to perform operations comprising:

receiving a first collection of data items from one or more application data stores associated with one or more application sources, the first collection of data items pertaining to one or more users, at least some of the first collection of data items evincing interest by said one or more users with plural subjects;
Douglas abstract: Representative embodiments disclose intelligent help systems that monitor user interactions through email, digital assistants, and other applications and recognize when a user can utilize the help of an expert with a task. The system detects user intent and a category of problem from the interactions (i.e., email communications, etc.) and searches a database of user profiles to find experts with the proper expertise to help the user with the category of problem. User intent can be detected by parsing communications, extracting features from the communications, and using the extracted features to identify intent, such as through 
Douglas [0020] Several unique user interfaces can be utilized to notify the user of availability of one or more experts that can help. The system monitors user interactions with programs/apps (email, texting, etc.) and can integrate with these programs to provide notification to the user when the system detects user intent to initiate a task or request help. For example, if the user is drafting an email, the system can highlight a particular phrase to indicate to the user that potential help is available for that task. The system may utilize a gesture (i.e., hovering a pointer over the highlighted phrase, long press on a touch screen or other such gesture) to reveal and/or bring up additional information about the help that is available.
Interpreted per specification paragraphs 35, 42 and 44

extracting keyphrases from the first collection of data items;
Douglas [0058] The identification of user intents and/or expertise domain can be either a classification problem or a regression problem, or both. For example, to identify a user intent, a machine learning algorithm that classifies information can identify whether the input data classifies into one or more user intents. In another example, if the input data has key words and/or key phrases that describe the type of help, task, etc. the user is initiating and/or needs, then machine learning algorithms can be used to identify the probability that a key word/phrase matches an expertise domain. Additionally, or alternatively, either of these two problems could be expressed as a classification problem or a similarity problem and thus appropriate machine 

receiving a second collection of data items from one or more knowledge data stores associated with one or more knowledge sources that express knowledge about at least some of the keyphrases;
	Douglas [0017] Embodiments assemble a database of profiles for experts who can help with various tasks within one or more areas of expertise. Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified. Areas of expertise can be described in a variety of ways. For example, a taxonomy or other canonical representation of areas of expertise can be developed and experts can have an associated expert rating in one or more of the categories.

identifying relations between the second collection of data items and respective keyphrases;
Douglas [0018] Matching an articulation made by a user to a structured database of experts (i.e., expert profiles) is a difficult technical problem. Part of the process can be accomplished by the intent detection process discussed above. For example, the articulation by a user is evaluated and one or more intents derived from the articulation as indicated above. The intents can then be mapped to the areas of expertise to be used to select profiles from experts that have the appropriate expertise to help the user. In addition, the experts that have relevant expertise can be further tested for social separation from the user to identify a mechanism to approach the expert.

generating a relational data structure that includes:

first objects respectively associated with data items in the first collection of data items, the first objects including keyphrase objects associated with the keyphrases;
Douglas discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Howard discloses:
	Howard claim 17. The method of claim 12 wherein the at least three databases can be chosen from the group comprising a contacts database, a call history database, a services database, a device settings database, a media database, a camera database, an email database, a user-defined keyword database, an applications database, a location-aware database, a time-sensitive database, an input type database, and an appointment database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to obtain above limitation based on the teachings of Howard for the purpose of retrieving keywords from a database.  

second objects respectively associated with data items in the second collection of data items; and
Douglas abstract: Representative embodiments disclose intelligent help systems that monitor user interactions through email, digital assistants, and other applications and recognize when a user can utilize the help of an expert with a task. The system detects user intent and a category of problem from the interactions (i.e., email communications, etc.) and searches a database of user profiles to find experts with the proper expertise to help the user with the category of problem. User intent can be detected by parsing communications, extracting features 

links that reflect relations among the first objects, and relations between the keyphrase objects and the second objects; and storing the relational data structure in another data store,
	Douglas [0018] Matching an articulation made by a user to a structured database of experts (i.e., expert profiles) is a difficult technical problem. Part of the process can be accomplished by the intent detection process discussed above. For example, the articulation by a user is evaluated and one or more intents derived from the articulation as indicated above. The intents can then be mapped to the areas of expertise to be used to select profiles from experts that have the appropriate expertise to help the user. In addition, the experts that have relevant expertise can be further tested for social separation from the user to identify a mechanism to approach the expert.

storing the relational data structure in another data store , the relational data structure existing apart from data items in said one or more application data stores and said one or more knowledge data stores, without affecting the data items in said one or more application data stores and said one or more knowledge stores.
Douglas discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Keith discloses:
relational database 206, a client program launcher 212, a client application database 210, a client processor 202, and a client environment 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to obtain above limitation based on the teachings of Keith for the purpose of associating an application database with a relational database.  
	
Arguably, Keith discloses one or more knowledge data stores.  However, Tripathi discloses:
	Tripathi 0048] In the example of FIG. 2, the communication server 106 stores a communication database 210, a presence database 212, a buddy list database 214, an expert database 216, and a ratings database 220. In different implementations, the communication server 202 stores the communication database 210, the presence database 212, the buddy list database 214, the expert database 216, and the ratings database 220 in different ways. In one example implementation, the communication server 106 stores the communication database 210, the presence database 212, the buddy list database 214, the expert database 216, and the ratings database 220 as one or more relational databases. For instance, in this example implementation, a relational database includes the communication database 210, the presence database 212, the buddy list database 214, and the ratings database 220 and another relational database includes the expert database 216. In another example implementation, the communication database 210, the presence database 212, the buddy list database 214, the expert database 216, and the ratings database 220 are stored at separate databases.

Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Keith and Tripathi to obtain the relational data structure existing apart from data items in said one or more application data stores and said one or more knowledge data stores, without affecting the data items in said one or more application data stores and said one or more knowledge stores because Douglas discloses the intents can then be mapped to the areas of expertise to be used to select profiles from experts that have the appropriate expertise to help the user.

receiving a query in response to interaction by a user with an input device; performing a ranking operation on the relational data structure to provide an output result, the output result identifying one or more objects in the relational data structure that match the query, ordered by relevance to the query; and providing the output result to an output device.
Douglas discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Bennett discloses:
Bennett [0020] With reference now to FIG. 1, an exemplary system 100 that facilitates learning parameters of a ranker (training the ranker) to optimize the ranker for a risk-based objective is illustrated. A ranker component, as the term is used herein, refers to a computer-executable program that outputs a ranked list of search results responsive to receipt of a query (user generated or programmatically generated). In an exemplary embodiment, the ranker component may be included in a search engine that is configured to execute a search over an index query and output search results that are ordered by computed relevance. Optimizing for a risk-based objective refers to training the ranker component such that distribution/variance in performance values for queries in training data is considered, particularly for queries upon which the ranker component performs poorly. It can be noted that this is markedly different from conventional techniques where, ranker components are optimized for highest possible average performance across all queries in training data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Douglas, Howard, Keith and Tripathi to obtain above limitation based on the teachings of Bennett for the purpose of outputting a ranked list of search results responsive to receipt of a query (user generated or programmatically generated).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
4/30/2021